DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/14/2021 that has been entered, wherein claims 1,3-5,7,10-13,15-18 and 20-21 are pending and claims 2, 6, 8-9, 14 and 19 are canceled.
Claim Rejections - 35 USC § 112

The rejection of claim 13 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment of 7/14/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 10-13, 15-16, 18, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2019/0363146 A1) as evidenced by Takayama et al. (US 8.687,469 B1) both of record.
Regarding claim 1, Takahaski teaches a flexible display substrate(Fig. 1), comprising: 
a base substrate(11);
a pixel defining layer(BK,¶0076) disposed on the base substrate(11) and configured to define a plurality of light emitting regions(24,¶0070); 
a first electrode layer(23, ¶0070) disposed on a side of the pixel defining layer(BK,¶0076) away from the base substrate(11) and in the light emitting regions(24,¶0070);  
a thin film encapsulation layer(32, ¶0088) covering the first electrode layer(23, ¶0070) and having a plurality of protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) protruding toward the pixel defining layer(BK,¶0076) at a plurality of positions(between adjacent BK1a, adjacent BK2a and adjacent BK3a), and 
a capping layer(31, ¶0087) formed of a material(SiO2, ¶0089) disposed between the first electrode layer(23, ¶0070) and the thin film encapsulation layer(32, ¶0088), the plurality of protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) being protruded into the capping layer(31, ¶0087), 
wherein an orthogonal projection(please see examiner annotated Fig. 1b) of at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) on the base substrate(11) is 
wherein the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) are formed to have a larger distribution density(¶0099, ¶00103) at a peripheral region(region of BK2 and BK3) of the flexible display substrate(2) than at a central region(region of BK1) of the flexible display substrate(2).

    PNG
    media_image1.png
    502
    553
    media_image1.png
    Greyscale

Takahaski does not explicitly state the capping layer(31, ¶0087)  is formed of a material(SiO2, ¶0089) having a large refractive index and a small light absorption 

The limitation of “a capping layer(31, ¶0087) … to improve light extraction efficiency” is a recitation how the product/device is being used. The capping layer(31, ¶0087)  as defined in Takahaski could be used in the manner claimed (i.e. the capping layer(could be used to improve light extraction efficiency) and thus Takahaski anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II)

Regarding claim 5, Takahaski teaches the flexible display substrate of claim 1, wherein at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  is protruding into the pixel defining layer(BK,¶0076).

Regarding claim 7, Takahaski teaches the flexible display substrate of claim 1, wherein at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and 

Regarding claim 10, Takahaski teaches the flexible display substrate of claim 1, further comprising: 
a second electrode layer(21, ¶0070) disposed on a side of the first electrode layer(23, ¶0070) adjacent to the base substrate(11) in the light emitting regions(24,¶0070); and 
a light emitting layer(22, ¶0070) disposed between the first electrode layer(23, ¶0070) and the second electrode layer(21, ¶0070) in the light emitting regions(24,¶0070).

Regarding claim 11, Takahaski teaches the flexible display substrate according to claim 1, wherein the flexible display substrate(2) is implemented in a flexible display device(1).

Regarding claim 12, Takahaski teaches a manufacturing method of a flexible display substrate(Fig. 4) , comprising: 
forming a pixel defining layer(BK,¶0076) on a base substrate(11) to define a plurality of light emitting regions(24,¶0070); 
forming a first electrode layer(23, ¶0070) to cover a side of the pixel defining layer(BK,¶0076) away from the base substrate(11) and the light emitting regions(24,¶0070); and 

wherein before forming the thin film encapsulation layer(32, ¶0088), the method further comprises forming a capping layer(31, ¶0087) with a material(SiO2, ¶0089) between the first electrode layer(23, ¶0070) and the thin film encapsulation layer(32, ¶0088), the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  being protruded into the capping layer(31, ¶0087), 
wherein an orthogonal projection of at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) on the base substrate(11) is within a range of an orthogonal projection of the pixel defining layer(BK,¶0076) on the base substrate(11), 
wherein the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) are formed to have a larger distribution density(¶0099, ¶00103) at a peripheral region(region of BK2 and BK3) of the flexible display substrate(2) than at a central region(region of BK1) of the flexible display substrate(2).

Takahaski does not explicitly state the capping layer(31, ¶0087)  is formed of a material(SiO2, ¶0089) having a large refractive index and a small light absorption 

The limitation of “a capping layer(31, ¶0087) … to improve light extraction efficiency” is a recitation how the product/device is being used. The capping layer(31, ¶0087)  as defined in Takahaski could be used in the manner claimed (i.e. the capping layer(could be used to improve light extraction efficiency) and thus Takahaski anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II)

Regarding claim 13, Takahaski teaches the method of claim 12, wherein forming the thin film encapsulation layer(32, ¶0088), the thin film encapsulation layer(32, ¶0088) covering the first electrode layer(23, ¶0070) and having the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  protruding toward the pixel defining layer(BK,¶0076) at the positions(between adjacent BK1a, adjacent BK2a and adjacent BK3a), further comprises: 

forming the thin film encapsulation layer(32, ¶0088) covering the first electrode layer(23, ¶0070), at least a portion of the thin film encapsulation layer(32, ¶0088) being filled into the recess(recess between adjacent BK1a, adjacent BK2a and adjacent BK3a)   to form the protrusion(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a).

Regarding claim 15, Takahaski teaches the method of claim 12, wherein forming the thin film encapsulation layer(32, ¶0088), the thin film encapsulation layer(32, ¶0088) covering the first electrode layer(23, ¶0070) and having the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  protruding toward the pixel defining layer(BK,¶0076) at the positions(between adjacent BK1a, adjacent BK2a and adjacent BK3a), further comprises: 
forming a recess(recess between adjacent BK1a, adjacent BK2a and adjacent BK3a)   in the capping layer(31, ¶0087); and 
forming the thin film encapsulation layer(32, ¶0088), at least a portion of the thin film encapsulation layer(32, ¶0088) being filled into the recess(recess between adjacent BK1a, adjacent BK2a and adjacent BK3a)   to form the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) .


forming a recess(recess between adjacent BK1a, adjacent BK2a and adjacent BK3a) in the pixel defining layer(BK,¶0076); and 
forming the thin film encapsulation layer(32, ¶0088), and at least a portion of the thin film encapsulation layer(32, ¶0088) being filled into the recess(recess between adjacent BK1a, adjacent BK2a and adjacent BK3a)   to form the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) .

Regarding claim 18, Takahaski teaches the flexible display substrate of claim 2, wherein at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  is protruding into the pixel defining layer(BK,¶0076).

Regarding claim 20, Takahaski teaches the flexible display substrate of claim 2, wherein at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  has at least one of: 
a cylindrical shape, a prismatic shape, a truncated cone shape, a prismatic shape, a conical shape, and a pyramidal shape(pyramidal shape, Fig. 1B).

Regarding claim 21, Takahaski teaches a flexible display device(Fig. 1) comprising a flexible display substrate(2), wherein the flexible display substrate(2) comprises: 
a base substrate(11); 
a pixel defining layer(BK,¶0076) disposed on the base substrate(11) that defines a plurality of light emitting regions(24,¶0070); 
a first electrode layer(23, ¶0070) disposed on a side of the pixel defining layer(BK,¶0076) away from the base substrate(11) and in the light emitting regions(24,¶0070); 
a thin film encapsulation layer(32, ¶0088) covering the first electrode layer(23, ¶0070) and having a plurality of protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) protruding toward the pixel defining layer(BK,¶0076) at a plurality of positions(between adjacent BK1a, adjacent BK2a and adjacent BK3a), and 
a capping layer(31, ¶0087) formed of a material(SiO2, ¶0089) disposed between the first electrode layer(23, ¶0070) and the thin film encapsulation layer(32, ¶0088), the plurality of protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a) being protruded into the capping layer(31, ¶0087), 
wherein an orthogonal projection of at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) on the base substrate(11) is within a range of an orthogonal projection of the pixel defining layer(BK,¶0076) on the base substrate(11), 


Takahaski does not explicitly state the capping layer(31, ¶0087)  is formed of a material(SiO2, ¶0089) having a large refractive index and a small light absorption coefficient.  However Takahaski does teach the capping layer(31, ¶0087)  is formed of  SiO2 (¶0089). SiO2 is known as having a large refractive index and a small light absorption coefficient, therefore Takahaski implicitly discloses claimed limitation of material having a large refractive index and a small light absorption coefficient. See Takayama (col. 11, lines 5-14, col. 21, lines 58-67) as to evidence to support the large refractive index and a small light absorption coefficient of SiO2. 

The limitation of “a capping layer(31, ¶0087) … to improve light extraction efficiency” is a recitation how the product/device is being used. The capping layer(31, ¶0087)  as defined in Takahaski could be used in the manner claimed (i.e. the capping layer(could be used to improve light extraction efficiency) and thus Takahaski anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0363146 A1) in view of Sakamoto (US 2018/0006267 A1) as evidenced by Takayama et al. (US 8.687,469 B1) all of record.
Regarding claim 3, Takahaski teaches the flexible display substrate of claim 1, but is silent in regards to at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  is in physical contact with the first electrode layer(23, ¶0070) through the capping layer(31, ¶0087).

Sakamoto teaches a flexible display substrate(Fig. 3) wherein at least one of the protrusions(protrusion of 339 at 209) is in physical contact with the first electrode layer(333, ¶0063) through the capping layer(335, ¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takahaski, so that at least one of the protrusions is in physical contact with the first electrode layer through the capping layer, as taught by Sakamoto, in order to prevent the capping layer from being broken when a stress is applied to the flexible display substrate from being bent(¶0063).

Regarding claim 4, Takahaski teaches the flexible display substrate of claim 1, but is silent in regards to at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  is in physical contact with the pixel defining layer(BK,¶0076) through the first electrode layer(23, ¶0070).


Regarding claim 17, Takahaski teaches the flexible display substrate of claim 2, but silent in regards to at least one of the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  is in contact with the pixel defining layer(BK,¶0076) through the first electrode layer(23, ¶0070).

Sakamoto teaches a flexible display substrate(Fig. 3) wherein at least one of the protrusions(protrusion of 339 at 209) is in physical contact with the pixel defining layer(327, ¶0063) through the first electrode layer(333, ¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takahaski, so that at least one of the protrusions is in physical contact with the pixel defining layer through the first electrode layer, as taught by Sakamoto, in order to prevent the capping layer from being broken when a stress is applied to the flexible display substrate from being bent(¶0063).
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argue in Takahashi, several elements are referred to as "bank", i.e., the BK1 formed in the display region, and BK2, BK3, BK4, and BK5 formed in the non-display region. For example, [0076] of Takahashi, states: 
[0076] Bank BK includes a bank BK1 (a first bank, a bank formed in a lattice shape) disposed in the display region 5, and banks BK2 to BKS (frame shaped banks) disposed in the frame region 6. 
As can be seen, although these elements are all referred to as "bank" in Takahashi, they are different in their structures, functions, and positions, that is, they are different elements. Therefore, it is incorrect when the Office Action interpreted the banks BK2, BK3 of Takahashi as the "pixel defining layer" of claim 1. In particular, according to Takahashi, the banks BK2 and BK3 are frame shaped banks disposed in the frame region 6, while claim 1 clearly recites "a pixel defining layer disposed on the base substrate and configured to define a plurality of light emitting regions." Accordingly, the banks BK2 and BK3 of Takahashi are not a pixel defining layer of claim 1, and the reliance of the Office Action on banks BK2 and BK3 as allegedly disclosing the pixel defining layer is misplaced.

The examiner respectfully disagrees. Pixel defining layer BK includes both BK1-BK5, please see figure 4a-4b for the formation of the pixel defining layer BK. Further In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s further argue Takahashi fails to teach or suggest an orthogonal projection of at least one of the protrusions of the thin film encapsulation layer on the base substrate is within a range of an orthogonal projection of the pixel defining layer on the base substrate. The Office Action appears to rely on the organic layer 32 formed between the adjacent banks of Takahashi as allegedly disclosing the protrusions of claim 1. However, as discussed above, the banks BK2 and BK3 of Takahashi are not pixel defining layers, and nowhere does Takahashi teach or even suggest forming a protrusion on the pixel defining layer, such that the orthogonal projection thereof is within a range of an orthogonal projection of the pixel defining layer on the base substrate.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue further Takahashi fails to teach or suggest wherein the protrusions of the thin film encapsulation layer are formed to have a larger distribution density at a peripheral region of the flexible display substrate than at a central region of the flexible display substrate. As discussed above, the banks BK2 and BK3 are not pixel defining layers, and nowhere does Takahashi teach or even suggest any protrusion of claim 1. Thus, Takahashi fails to teach or suggest "wherein the protrusions of the thin film encapsulation layer are formed to have a larger distribution density at a peripheral 

The examiner respectfully submits that banks BK2 and BK3 are interpreted as part of the pixel defining layer. Thus Takahashi teaches “the protrusions(protrusions between adjacent BK1a, adjacent BK2a and adjacent BK3a)  of the thin film encapsulation layer(32, ¶0088) are formed to have a larger distribution density(¶0099, ¶00103) at a peripheral region(region of BK2 and BK3) of the flexible display substrate(2) than at a central region(region of BK1) of the flexible display substrate(2)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892